UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05150 Cornerstone Strategic Value Fund, Inc. (Exact name of registrant as specified in charter) 350 Jericho Turnpike, Suite 206 Jericho, New York (Address of principal executive offices) (Zip code) Theresa M. Bridge Ultimus Fund Solutions, LLC 350 Jericho Turnpike, Suite 206 Jericho, New York 11753 (Name and address of agent for service) Registrant's telephone number, including area code: (513) 326-3597 Date of fiscal year end: December 31, 2012 Date of reporting period: December 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. Cornerstone Strategic Value Fund, Inc. Annual Report December 31, 2012 CONTENTS Portfolio Summary 1 Summary Schedule of Investments 2 Statement of Assets and Liabilities 5 Statement of Operations 6 Statement of Changes in Net Assets 7 Financial Highlights 8 Notes to Financial Statements 9 Report of Independent Registered Public Accounting Firm 14 Tax Information 15 Additional Information Regarding the Fund’s Directors and Corporate Officers 16 Description of Dividend Reinvestment Plan 19 Proxy Voting and Portfolio Holdings Information 21 Privacy Policy Notice 22 Summary of General Information 25 Stockholder Information 25 Cornerstone Strategic Value Fund, Inc. Portfolio Summary – as of December 31, 2012 (unaudited) SECTOR ALLOCATION Sector Percent of Net Assets Closed-End Funds Information Technology Financials Consumer Staples Health Care Energy Consumer Discretionary Industrials Materials Telecommunication Services Utilities Other TOP TEN EQUITY HOLDINGS, BY ISSUER Holding Sector Percent of Net Assets 1. Eaton Vance Tax-Managed Global Diversified Equity Income Fund Closed-End Funds 2. BlackRock Global Opportunities Equity Trust Closed-End Funds 3. Apple Inc. Information Technology 4. Eaton Vance Tax-Managed Diversified Equity Income Fund Closed-End Funds 5. Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund Closed-End Funds 6. Eaton Vance Risk-Managed Diversified Equity Income Fund Closed-End Funds 7. Exxon Mobil Corporation Energy 8. Clough Global Opportunities Fund Closed-End Funds 9. BlackRock Enhanced Equity Dividend Trust Closed-End Funds Wal-Mart Stores, Inc. Consumer Staples 1 Cornerstone Strategic Value Fund, Inc. Summary Schedule of Investments+ – December 31, 2012 Description No. of Shares Value EQUITY SECURITIES — 89.16% CLOSED-END FUNDS — 46.85% CONVERTIBLE SECURITIES — 0.74% Advent Claymore Global Convertible Securities and Income Fund II – $ Other Convertible Securities (a) 52,882 784,578 CORE — 2.13% General American Investors Company, Inc. Other Core (a) 1,362,577 2,253,958 CORPORATE DEBT FUNDS INVESTMENT GRADE-RATED — 2.77% Federated Enhanced Treasury Income Fund Western Asset/Claymore Inflation-Linked Opportunities & Income Fund Western Asset/Claymore Inflation-Linked Securities & Income Fund Other Corporate Debt Funds Investment Grade-Rated (a) 82,530 2,928,621 DEVELOPED MARKET — 1.30% Japan Smaller Capitalization Fund, Inc. Other Developed Market (a) 737,409 1,373,709 EMERGING MARKETS — 3.41% India Fund, Inc. (The) Morgan Stanley India Investment Fund, Inc. * Description No. of Shares Value EMERGING MARKETS (continued) Templeton Dragon Fund, Inc. $ Other Emerging Markets (a) 812,439 3,598,404 EMERGING MARKETS DEBT — 0.20% Total Emerging Markets Debt (a) 206,290 FLEXIBLE INCOME — 0.37% Total Flexible Income (a) 391,489 GENERAL & INSURED LEVERAGED — 0.23% Total General & Insured Leveraged (a) 244,228 GENERAL BOND — 0.48% Total General Bond (a) 511,198 GLOBAL — 5.20% Clough Global Equity Fund Clough Global Opportunities Fund Other Global (a) 2,632,700 5,500,238 GLOBAL INCOME — 1.16% Nuveen Multi-Currency Short-Term Government Income Fund 1,225,080 HIGH CURRENT YIELD (LEVERAGED) — 0.33% Total High Current Yield (Leveraged) (a) 344,052 HIGH YIELD MUNICIPAL DEBT — 0.01% Total High Yield Municipal Debt (a) 3,960 See accompanying notes to financial statements. 2 Cornerstone Strategic Value Fund, Inc. Summary Schedule of Investments+ – December 31, 2012 (continued) Description No. of Shares Value INCOME & PREFERRED STOCK — 1.08% Zweig Total Return Fund, Inc. (The) $
